United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3292
                          ___________________________

                                   Ronald E. Byers

                              lllllllllllllllllllllAppellant

                                            v.

                         Commissioner of Internal Revenue

                               lllllllllllllllllllllAppellee
                                     ____________

                      Appeal from The United States Tax Court

                                    ____________

                            Submitted: September 4, 2014
                             Filed: September 16, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Ronald Byers appeals from an adverse decision of the Tax Court,1 challenging
that court’s determination of his tax-deduction amount for tax year 2003, its refusal
to enforce a document subpoena, and its imposition of sanctions.

      1
          The Honorable Ronald L. Buch, United States Tax Court Judge.
       After careful review, we conclude that the Tax Court (1) did not clearly err in
calculating the tax-deduction amount at issue, see Blodgett v. Commissioner, 394
F.3d 1030, 1034–35 (8th Cir. 2005) (standard of review); (2) did not abuse its
discretion in declining to enforce Byers’s subpoena, see United States v. Roach, 164
F.3d 403, 412 (8th Cir. 1998) (same), cert. denied, 528 U.S. 845 (1999); and (3) did
not abuse its discretion in imposing a sanction under these circumstances, see 26
U.S.C. § 6673(a)(1) (stating that the tax court may impose a penalty when the
taxpayer maintains proceedings primarily for delay or takes a frivolous or groundless
position). Accordingly, we affirm.
                        ______________________________




                                         -2-